Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/15/2019 and 07/30/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (U.S. Patent No. 9,645,581) hereinafter Yang.

Yang discloses a method for controlling return flight of an unmanned aircraft [see Column 4 lines 38-43 – discusses a method for navigating an UAV on a return path], comprising:

receiving location information of an updated return flight location transmitted from a ground terminal [see Column 4 lines 38-50 - discusses that the return navigation apparatus is used to navigate a UAV from an initial position toward a base position, the navigation apparatus may be integrated as a remote terminal, see Column 4 lines 51-56 - discusses that the base station is where the remote terminal is located,  see Column 5 lines 54-67 - discusses that the remote terminal transmits a signal to the UAV, the UAV determines the distance between the remote terminal and the UAV, see Column 12 lines 49-53 - discusses that determining a return flight can be updated, and see Column 13 lines 1-16 - discusses that the UAV can track a base station if the position changes, and the return flight to the base station can be updated]; 
determining a target flight path based on a current velocity, current location information, and location information of the updated return flight location of the unmanned aircraft [see Column 4 lines 17-50 - discusses a motion status (includes position, velocity) of the UAV, the UAV can calculate the flight path using the motion status, see Figure 5 below - depicts determining a return path from paths (P1-P4) to a base position (O) based on position of the UAV (X), and see Column 13 lines 1-16 - discusses that the UAV can track a base station if the position changes, and the return flight to the base station can be updated]; and 

    PNG
    media_image1.png
    385
    587
    media_image1.png
    Greyscale

Figure 5 of Yang

controlling the unmanned aircraft to return flight toward the updated return flight location based on the target flight path [see Column 12 lines 49-54 - discusses the UAV flying to the updated base station position].

	Regarding claim 2, Yang discloses the invention with respect to claim 1. Yang further discloses determining an initial velocity of the unmanned aircraft on the target flight path based on the current velocity of the unmanned aircraft [see Column 4 lines 32-37 - discusses that the flight path is determined using detected motion status (velocity) of the UAV (over a period of time), the velocity at points along the flight path may determined and recorded]; and
determining the target flight path based on the initial velocity, the current location information, and the location information of the updated return flight location [see Column 4 lines 17-37 - discusses that the UAV can calculate a flight path (towards a base position) using motion status (velocity and position) over a period of time].

Regarding claim 3, Yang discloses the invention with respect to claim 2. Yang further discloses determining the initial velocity of the unmanned aircraft on the target flight path based on the current velocity, the current location information, and the location information of the updated return flight location of the unmanned aircraft [see Column 4 lines 32-37 - discusses that the flight path is determined using detected motion status (velocity and position) of the UAV (over a period of time), the velocity at each point along the flight path may determined and recorded, and see Figure 5 below - depicts multiple paths (P1-P4) to a base station (O) from a location of the UAV (X)].

    PNG
    media_image1.png
    385
    587
    media_image1.png
    Greyscale

Figure 5 of Yang

Yang discloses the invention with respect to claim 1. Yang further discloses wherein the target flight path is a trajectory from a current location of the unmanned aircraft to the updated return flight location [see Column 4 lines 32-37 - discusses that the motion parameters (position, altitude, velocity, speed, acceleration or orientation of the UAV) are used to calculate the flight path].

Regarding claim 12, Yang discloses the invention with respect to claim 1. Yang further discloses wherein the updated return flight location comprises at least one of: a periodically updated return flight location [see Column 12 lines 49-53 - discusses repeating the return path determination for several cycles]; a return flight location updated based on a moving velocity of the ground terminal [see Column 13 lines 1-16 - discusses that the return path can be updated when the base station moves]; or and a return flight location updated based on a displacement of the ground terminal [see Column 13 lines 1-16 - discusses that the return path can be updated when the base station moves].

Regarding claim 13, Yang discloses:
a receiver configured to receive location information of an updated return flight location transmitted from a ground terminal [see Column 4 lines 38-50 - discusses that the return navigation apparatus is used to navigate a UAV from an initial position toward a base position, the navigation apparatus may be integrated as a remote terminal, see Column 4 lines 51-56 - discusses that the base station is where the remote terminal is located,  see Column 5 lines 54-67 - discusses that the remote terminal transmits a signal to the UAV, the UAV determines the distance between the remote terminal and the UAV, see Column 12 lines 49-53 - discusses that determining a return flight can be updated, and see Column 13 lines 1-16 - discusses that the UAV can track a base station if the position changes, and the return flight to the base station can be updated]; and 
see Figure 1 below – depicts a processor 106, and communication unit 110 (receiver)]: 

    PNG
    media_image2.png
    340
    457
    media_image2.png
    Greyscale

Figure 1 of Yang

determine a target flight path based on a current velocity, current location information, and the location information of the updated return flight location of the unmanned aircraft [see Column 4 lines 17-50 - discusses a motion status (includes position, velocity) of the UAV, the UAV can calculate the flight path using the motion status, see Figure 5 below - depicts determining a return path from paths (P1-P4) to a base position (O) based on position of the UAV (X), and see Column 13 lines 1-16 - discusses that the UAV can track a base station if the position changes, and the return flight to the base station can be updated]; and 

    PNG
    media_image1.png
    385
    587
    media_image1.png
    Greyscale

Figure 5 of Yang

control the unmanned aircraft to return flight toward the updated return flight location based on the target flight path [see Column 12 lines 49-54 - discusses the UAV flying to the updated base station position].

Regarding claim 14, Yang discloses the invention with respect to claim 13. Yang further discloses determine an initial velocity of the unmanned aircraft on the target flight path based on the current velocity of the unmanned aircraft [see Column 4 lines 32-37 - discusses that the flight path is determined using detected motion status (velocity) of the UAV (over a period of time), the velocity at points along the flight path may determined and recorded]; and
determine the target flight path based on the initial velocity, the current location information, and the location information of the updated return flight location [see Column 4 lines 17-37 - discusses that the UAV can calculate a flight path (towards a base position) using motion status (velocity and position) over a period of time].

Regarding claim 15, Yang discloses the invention with respect to claim 14. Yang further discloses determine the initial velocity of the unmanned aircraft on the target flight path based on the current velocity, the current location information, and the location information of the updated return flight location [see Column 4 lines 32-37 - discusses that the flight path is determined using detected motion status (velocity and position) of the UAV (over a period of time), the velocity at each point along the flight path may determined and recorded, and see Figure 5 below - depicts multiple paths (P1-P4) to a base station (O) from a location of the UAV (X)].

Regarding claim 20, Yang discloses the invention with respect to claim 13. Yang further discloses wherein the target flight path is a trajectory from a current location of the unmanned aircraft to the updated return flight location [see Column 4 lines 32-37 - discusses that the motion parameters (position, altitude, velocity, speed, acceleration or orientation of the UAV) are used to calculate the flight path].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Brown et al. (U.S. Publication No. 2018/0061247 A1) hereinafter Brown.

Regarding claim 4, Yang discloses the invention with respect to claim 2.
However, Yang fails to disclose wherein the initial velocity is a projection of the current velocity of the unmanned aircraft on the target flight path.
Brown discloses wherein the initial velocity is a projection of the current velocity of the unmanned aircraft on the target flight path [see Paragraphs 0104-0106 - discusses that the energy management system (EMS) can set a speed and maintain the speed (when there is a headwind) along a route, the EMS can account for wind along a route and set a speed in the direction (velocity) where there is a headwind, so the velocity along the route is consistent during navigation planning].
Brown suggests there may be environmental conditions to consider when planning navigation [see Paragraph 0104].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the return flight of an unmanned aircraft operation as taught by Yang with the velocity determination and setting during navigation Brown in order to overcome environmental conditions such as wind [Brown, see Paragraph 0104].

Regarding claim 16, Yang discloses the invention with respect to claim 14.
However, Yang fails to disclose wherein the initial velocity is a projection of the current velocity of the unmanned aircraft on the target flight path.
Brown discloses wherein the initial velocity is a projection of the current velocity of the unmanned aircraft on the target flight path [see Paragraphs 0104-0106 - discusses that the energy management system (EMS) can set a speed and maintain the speed (when there is a headwind) along a route, the EMS can account for wind along a route and set a speed in the direction (velocity) where there is a headwind, so the velocity along the route is consistent during navigation planning].
Brown suggests there may be environmental conditions to consider when planning navigation [see Paragraph 0104].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the return flight of an unmanned aircraft operation as taught by Yang with the velocity determination and setting during navigation planning as taught by Brown in order to overcome environmental conditions such as wind [Brown, see Paragraph 0104].

Claims 5-10, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Zhu et al. (U.S. Publication No. 2018/0267560 A1) hereinafter Zhu.

Regarding claim 5, Yang discloses the invention with respect to claim 3.
However, Yang fails to disclose determining an angle between a direction of the current velocity and the target flight path based on the current location information, the location 
Zhu discloses determining an angle between a direction of the current velocity and the target flight path based on the current location information, the location information of the updated return flight location, and the current velocity [see Figure 10 below and see Paragraphs 0135-0145 - discusses determining an angle between a current velocity direction, and current location (of an aircraft), and a target location (the location information of the return flight location (virtual target))]; and determining the initial velocity of the unmanned aircraft on the target flight path based on the current velocity of the unmanned aircraft and the angle [see Paragraphs 0138-0141 - discusses aligning the velocity vector with an LOS (updated trajectory path) after the angle (restoration) is determined].

    PNG
    media_image3.png
    439
    825
    media_image3.png
    Greyscale

Figure 10 of Zhu

Zhu suggests that position tracking errors may increase during a mission, and that a flight restoration is needed to reduce the position tracking error and restore a trajectory to a target location [see Paragraph 0133].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the return flight of an unmanned aircraft operation as taught by Yang with the restoration control as taught by Zhu in order to reduce position tracking error and restore a trajectory to a target location [Zhu, see Paragraph 0133].

Regarding claim 6, Yang discloses the invention with respect to claim 1.
However, Yang fails to disclose while controlling the unmanned aircraft to return flight toward the updated return flight location, adjusting a flight direction of the unmanned aircraft based on the target flight path to maintain the flight direction of the unmanned aircraft consistent with a direction of the target flight path.
Zhu discloses while controlling the unmanned aircraft to return flight toward the updated return flight location, adjusting a flight direction of the unmanned aircraft based on the target flight path to maintain the flight direction of the unmanned aircraft consistent with a direction of the target flight path [see Figure 10 below and see Paragraphs 0135-0145 - discusses adjusting flight direction of the aircraft (that deviates) back onto the trajectory to the target location].

    PNG
    media_image3.png
    439
    825
    media_image3.png
    Greyscale

Figure 10 of Zhu

Zhu suggests that position tracking errors may increase during a mission, and that a flight restoration is needed to reduce the position tracking error and restore a trajectory to a target location [see Paragraph 0133].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the return flight of an unmanned aircraft operation as taught by Yang with the restoration control as taught by Zhu in order to reduce position tracking error and restore a trajectory to a target location [Zhu, see Paragraph 0133].

Regarding claim 7, Yang discloses the invention with respect to claim 6.
However, Yang fails to disclose adjusting the flight direction of the unmanned aircraft based on a predetermined angular velocity.
Zhu discloses adjusting the flight direction of the unmanned aircraft based on a predetermined angular velocity [see Paragraphs 0135-0145 – discusses once the angle is determined the aircraft can be aligned by steering and accelerating the vehicle (angular velocity of propeller is determined) using the angle as a guidance].
Zhu suggests that position tracking errors may increase during a mission, and that a flight restoration is needed to reduce the position tracking error and restore a trajectory to a target location [see Paragraph 0133].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the return flight of an unmanned aircraft operation as taught by Yang with the restoration control as taught by Zhu in order to reduce position tracking error and restore a trajectory to a target location [Zhu, see Paragraph 0133].

Regarding claim 8, Yang discloses the invention with respect to claim 6.
However, Yang fails to disclose determining an angular velocity for adjusting the flight direction of the unmanned aircraft based on an angle between a current flight direction of the unmanned aircraft and the target flight path; and adjusting the flight direction of the unmanned aircraft based on the angular velocity.
Zhu discloses determining an angular velocity for adjusting the flight direction of the unmanned aircraft based on an angle between a current flight direction of the unmanned aircraft and the target flight path [see Figure 10 below and see Paragraphs 0135-0145 - discusses recovering a flight direction on a trajectory to a target location by determining the angle between the current flight direction and the target path (see Paragraph 0138)]; and adjusting the flight direction of the unmanned aircraft based on the angular velocity [see Paragraphs 0135-0145 – discusses once the angle is determined the aircraft can be aligned by steering and accelerating the vehicle (angular velocity of propeller is determined) using the angle as a guidance].

    PNG
    media_image3.png
    439
    825
    media_image3.png
    Greyscale

Figure 10 of Zhu

Zhu suggests that position tracking errors may increase during a mission, and that a flight restoration is needed to reduce the position tracking error and restore a trajectory to a target location [see Paragraph 0133].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the return flight of an unmanned aircraft operation as taught by Yang with the restoration control as taught by Zhu in order to reduce position tracking error and restore a trajectory to a target location [Zhu, see Paragraph 0133].

Regarding claim 9, Yang discloses the invention with respect to claim 6.
However, Yang fails to disclose adjusting the flight direction of the unmanned aircraft based on the target flight path to maintain an aircraft head or aircraft tail of the unmanned aircraft aiming at the updated return flight location.
Zhu discloses adjusting the flight direction of the unmanned aircraft based on the target flight path to maintain an aircraft head or aircraft tail of the unmanned aircraft aiming at the updated return flight location [see Figure 10 below and see Paragraphs 0135-0145 - discusses regulating the orientation of the aircraft to aim at a target location using the trajectory and current location of the aircraft].

    PNG
    media_image3.png
    439
    825
    media_image3.png
    Greyscale

Figure 10 of Zhu

Zhu suggests that position tracking errors may increase during a mission, and that a flight restoration is needed to reduce the position tracking error and restore a trajectory to a target location [see Paragraph 0133].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the return flight of an unmanned aircraft operation as taught by Yang with the restoration control as taught by Zhu in order to reduce position tracking error and restore a trajectory to a target location [Zhu, see Paragraph 0133].

Yang discloses the invention with respect to claim 6.
However, Yang fails to disclose while adjusting the flight direction of the unmanned aircraft, controlling a flight velocity of the unmanned aircraft to maintain a value of the flight velocity of the unmanned aircraft consistent with a value of the current velocity.
	Zhu discloses while adjusting the flight direction of the unmanned aircraft, controlling a flight velocity of the unmanned aircraft to maintain a value of the flight velocity of the unmanned aircraft consistent with a value of the current velocity [see Paragraphs 0141 - discusses keeping the velocity the same as the aircraft is directed back at the target location].
Zhu suggests that position tracking errors may increase during a mission, and that a flight restoration is needed to reduce the position tracking error and restore a trajectory to a target location [see Paragraph 0133].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the return flight of an unmanned aircraft operation as taught by Yang with the restoration control as taught by Zhu in order to reduce position tracking error and restore a trajectory to a target location [Zhu, see Paragraph 0133].

Regarding claim 17, Yang discloses the invention with respect to claim 15.
However, Yang fails to disclose determine an angle between a direction of the current velocity and the target flight path based on the current location information, the location information of the updated return flight location, and the current velocity of the unmanned aircraft; and determine the initial velocity of the unmanned aircraft on the target flight path based on the current velocity of the unmanned aircraft and the angle.
Zhu discloses determine an angle between a direction of the current velocity and the target flight path based on the current location information, the location information of the updated return flight location, and the current velocity of the unmanned aircraft; and determine the initial velocity of the unmanned aircraft on the target flight path based on the current velocity see Figure 10 below and see Paragraphs 0135-0145 - discusses determining an angle between a current velocity direction, and current location (of an aircraft), and a target location (the location information of the return flight location (virtual target))]; and determine the initial velocity of the unmanned aircraft on the target flight path based on the current velocity of the unmanned aircraft and the angle [see Paragraphs 0138-0141 - discusses aligning the velocity vector with an LOS (updated trajectory path) after the angle (restoration) is determined].

    PNG
    media_image3.png
    439
    825
    media_image3.png
    Greyscale

Figure 10 of Zhu

Zhu suggests that position tracking errors may increase during a mission, and that a flight restoration is needed to reduce the position tracking error and restore a trajectory to a target location [see Paragraph 0133].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the return flight of an unmanned aircraft Yang with the restoration control as taught by Zhu in order to reduce position tracking error and restore a trajectory to a target location [Zhu, see Paragraph 0133].

Regarding claim 18, Yang discloses the invention with respect to claim 13.
However, Yang fails to disclose while controlling the unmanned aircraft to return flight toward the updated return flight location, adjust a flight direction of the unmanned aircraft based on the target flight path to maintain the flight direction of the unmanned aircraft consistent with a direction of the target flight path.
Zhu discloses while controlling the unmanned aircraft to return flight toward the updated return flight location, adjusting a flight direction of the unmanned aircraft based on the target flight path to maintain the flight direction of the unmanned aircraft consistent with a direction of the target flight path [see Figure 10 below and see Paragraphs 0135-0145 - discusses adjusting flight direction of the aircraft (that deviates) back onto the trajectory to the target location].

    PNG
    media_image3.png
    439
    825
    media_image3.png
    Greyscale

Figure 10 of Zhu

Zhu suggests that position tracking errors may increase during a mission, and that a flight restoration is needed to reduce the position tracking error and restore a trajectory to a target location [see Paragraph 0133].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the return flight of an unmanned aircraft operation as taught by Yang with the restoration control as taught by Zhu in order to reduce position tracking error and restore a trajectory to a target location [Zhu, see Paragraph 0133].

Regarding claim 19, Yang discloses the invention with respect to claim 18.
However, Yang fails to disclose while adjusting the flight direction of the unmanned aircraft, control a flight velocity of the unmanned aircraft to maintain a value of the flight velocity consistent with a value of the current velocity during a flight of the unmanned aircraft from a current location to the updated return flight location.
	Zhu discloses while adjusting the flight direction of the unmanned aircraft, control a flight velocity of the unmanned aircraft to maintain a value of the flight velocity consistent with a value of the current velocity during a flight of the unmanned aircraft from a current location to the updated return flight location [see Paragraphs 0141 - discusses keeping the velocity the same as the aircraft is directed back at the target location].
Zhu suggests that position tracking errors may increase during a mission, and that a flight restoration is needed to reduce the position tracking error and restore a trajectory to a target location [see Paragraph 0133].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the return flight of an unmanned aircraft operation as taught by Yang with the restoration control as taught by Zhu in order to reduce position tracking error and restore a trajectory to a target location [Zhu, see Paragraph 0133].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665